 Case 2:20-cv-10924-SFC-MJH ECF No. 5 filed 04/30/20                   PageID.68      Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

Eddie Ray Hall,

       Petitioner,

v.                                            Case No. 20-10924

Jonathan Hemingway, Warden                    Honorable Sean F. Cox
of Milan Federal Correctional
Institution,

      Respondent.
_________________________________________/

                ORDER DENYING PETITIONER’S MOTION
       FOR TEMPORARY RESTRAINING ORDER, REQUIRING SERVICE ON
         RESPONDENT, AND ORDERING RESPONSE TO § 2241 PETITION

       Acting through counsel, on April 13, 2020, Petitioner Eddie Ray Hall filed an

“Emergency Petition for a Writ of Habeas Corpus,” pursuant to 28 U.S.C. § 2241. That Petition

asks this Court to order the immediate release of Petitioner from the Milan Federal Correctional

Institution, due to the ongoing coronavirus pandemic and Petitioner’s alleged health conditions.

       On April 27, 2020, Petitioner filed a “Motion for Temporary Restraining Order” (ECF

No. 4) wherein he “moves this Honorable Court pursuant to Fed. R. Civ. P. 65 for a temporary

restraining order.” (Id. at PageID.41).

       Rule 65 of the Federal Rules of Civil Procedure provides that a district court “may issue a

temporary restraining order without written or oral notice to the adverse party or its attorney” but

only if: 1) “specific facts in an affidavit or a verified complaint clearly show that immediate and

irreparable injury, loss, or damage will result to the movant before the adverse party can be heard

in opposition”; and 2) “the movant’s attorney certifies in writing any efforts made to give notice

and the reasons why it should not be required.” Fed. R. Civ. P. 65(b).
 Case 2:20-cv-10924-SFC-MJH ECF No. 5 filed 04/30/20                  PageID.69      Page 2 of 2



       Here, those requirements for obtaining an ex parte temporary restraining order have not

been met. Petitioner’s counsel has not certified in writing any efforts made to give notice or

explained the reasons why the motion should be granted without giving the adverse party notice.

Moreover, given the nature of the requested relief, the Court does not believe it would be

appropriate to consider the request without allowing Respondent the opportunity to be heard.

       As such, IT IS ORDERED that Petitioner’s Motion for Temporary Restraining Order is

DENIED.

       IT IS FURTHER ORDERED that Counsel for Petitioner shall serve counsel for

Respondent with all filings in this case, and a copy of this order, within three (3) days of the

date of this order and file a proof of service.

       IT IS FURTHER ORDERED that Respondent shall file a response to the § 2241

Petition within ten (10) days of the date of this order.

       IT IS SO ORDERED.

                                             s/Sean F. Cox
                                             Sean F. Cox
                                             United States District Judge

Dated: April 30, 2020
